Case: 14-20621      Document: 00513249424         Page: 1    Date Filed: 10/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-20621                             October 28, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELIX MADUKA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-24-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Felix Maduka pleaded guilty to one count of conspiracy to structure bank
withdrawals to avoid reporting requirements and eight counts of structuring
bank withdrawals to avoid reporting requirements. See 31 U.S.C. § 5324(a)(3)
and (d)(2); 18 U.S.C. § 371. He was sentenced to concurrent, within-guidelines
sentences of 60 months in prison on each count, to be followed by three years
of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20621     Document: 00513249424      Page: 2   Date Filed: 10/28/2015


                                   No. 14-20621

      On appeal, Maduka asserts that the legislature did not intend for a
person to violate § 5324 in the absence of further criminal activity. Questions
of statutory interpretation are reviewed de novo. United States v. Lawrence,
727 F.3d 386, 391 (5th Cir. 2013). Section 5324, plainly and unambiguously,
makes it unlawful for a person to structure a currency transaction for the
purpose of evading federal reporting requirements.          There is simply no
requirement that the person’s motivation for evading the federal reporting
requirements be related to further criminal activity, and Maduka points to
nothing that calls the plain reading of the statute into question. See Salinas
v. United States, 522 U.S. 52, 57 (1997); United States v. Rodriguez, 132 F.3d
208, 212 (5th Cir. 1997); United States v. Kay, 359 F.3d 738, 742-43 (5th Cir.
2004). This issue is unavailing.
      Next, Maduka argues that the district court erred in applying the two-
level enhancement for abuse of a position of trust. Under U.S.S.G. § 3B1.3, an
enhancement is appropriate if the defendant occupies a position of trust and
the defendant abused that position in a manner that significantly facilitated
the commission or concealment of the offense.         § 3B1.3; United States v.
Ollison, 555 F.3d 152, 165 (5th Cir. 2009). Because Maduka objected to this
enhancement in the district court, the district court’s application of § 3B1.3 to
the facts is reviewed for clear error. United States v. Miller, 607 F.3d 144, 147-
48 (5th Cir. 2010); United States v. Dial, 542 F.3d 1059, 1060 (5th Cir. 2008).
      The district court did not clearly err when it applied the position of trust
enhancement to Maduka’s sentence.            Maduka was an administrator,
authorized official, director, and owner of Joystar Home Health Service, LLC
(Joystar), which was a Texas corporation that provided services to Medicare
beneficiaries and received payments for such services from Medicare.
Maduka’s position with Joystar provided him with broad discretion in



                                        2
    Case: 14-20621     Document: 00513249424     Page: 3   Date Filed: 10/28/2015


                                  No. 14-20621

structuring the currency withdrawals (in an unlawful manner) and the ability
to act in a manner to conceal the unlawful structuring of currency withdrawals.
United States v. Pruett, 681 F.3d 232, 248-49 & n.10 (5th Cir. 2012). As for
Maduka’s claims that there was no abuse of trust because there were no
victims of his offense of conviction, this court has “never held . . . nor do the
guidelines explicitly require, that the determination whether a defendant
occupied a position of trust must be assessed from the perspective of the
victim.” United States v. Buck, 324 F.3d 786, 794 (5th Cir. 2003). Further,
there were collateral victims of the offense of conviction as a result of Maduka’s
fraudulent healthcare scheme – patients of Joystar, Medicare, the government,
Chase Bank, and Bank of America. See United States v. St. Junius, 739 F.3d
193, 209 (5th Cir. 2013); Miller, 607 F.3d at 149; United States v. Kay, 513 F.3d
432, 459-61 (5th Cir. 2007); Buck, 324 F.3d at 795; United States v. Gieger, 190
F.3d 661, 665 (5th Cir. 1999); United States v. Sidhu, 130 F.3d 644, 647, 655-
56 (5th Cir. 1997). Accordingly, Maduka has failed to show that the district
court clearly erred when it assessed a two-level increase to his offense level
under § 3B1.3 for abuse of position of trust.
      Lastly, Maduka contends that his within-guidelines sentences are
substantively unreasonable because they are greater than necessary to satisfy
the sentencing goals set forth in 18 U.S.C. § 3553(a) and do not account
sufficiently for his mitigating factors. He also contends that his sentence is
excessive because a violation of § 5324 merely deprives the government of
information and is a non-violent crime.
      Generally, appellate courts review the sentence for reasonableness,
under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 49-
51 (2007). Where, as here, the district court imposes a sentence within a
properly calculated sentencing guidelines range, this court “will give great



                                        3
    Case: 14-20621     Document: 00513249424     Page: 4   Date Filed: 10/28/2015


                                  No. 14-20621

deference to that sentence,” and the sentence is entitled to a rebuttable
presumption of reasonableness. See United States v. Campos-Maldonado, 531
F.3d 337, 338-39 (5th Cir. 2008); United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). The fact that this court might reasonably conclude that a different
sentence was appropriate is insufficient to justify reversal. United States v.
Williams, 517 F.3d 801, 809 (5th Cir. 2008); see Gall, 552 U.S. at 51.
      The record shows that the court heard and considered Maduka’s
mitigating arguments and the § 3553(a) factors, and it concluded that a within-
guidelines sentence would satisfy the § 3553(a) goals.        The district court
specifically recalled Maduka’s arguments in favor of a sentence lower than the
advisory sentencing guidelines range but also noted Maduka’s participation in
the planning, organizing, and execution of the healthcare fraud and structured
transactions that took place over four years and involved a substantial sum of
money. Maduka has not shown a clear error of judgment on the part of the
district court in balancing the necessary sentencing factors. See Cooks, 589
F.3d at 186.
      Additionally, to the extent Maduka argues that the district court erred
by failing to grant a downward departure, and to the extent Maduka requested
a downward departure, this court lacks jurisdiction to review the denial of a
request for a downward departure unless the denial was based on the district
court’s incorrect belief that it lacked authority to grant the departure. United
States v. Lucas, 516 F.3d 316, 350 (5th Cir. 2008). Maduka does not assert and
nothing in the record suggests that the district court believed it could not grant
a request for a downward departure.         See id. at 350-51; United States v.
Landerman, 167 F.3d 895, 899 (5th Cir. 1999).
      Accordingly, the district court’s judgment is AFFIRMED.




                                        4